DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 06/21/2021, with respect to double patenting rejections have been fully considered and are persuasive. Additionally, the Terminal Disclaimer filed on 06/21/2019 has been entered.  The double patenting rejections of claims 1-25 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a surgical instrument having an articulation locking shaft and an articulation control. The articulation control is configured to move between a first to a second and to a third position. The articulation control is coupled to the articulation locking shaft whereby moving the articulation control from a first position to a second position moves the articulation locking shaft from a locked position to an unlocked position and moving the articulation control from the second position to a third position articulates an articulable portion of the elongated shaft from a non-articulated position to the articulable position. 
The closest prior art of record the references of Ranucci in view of Gettinger (cited on previous office actions). The prior art discloses a surgical instrument having a locking and articulation controls, wherein the locking mechanism involves rotating the rotatable locking .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792